DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/11/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Saito [JP-2007046637-A] in view of Shibata [JP JP-2000120810-A] (see machine translation), both Applicant Cited Prior Art.
Claim 1, Saito discloses an electric actuator [31, figure 6], comprising: a driving motor [3]; a motion conversion mechanism [4] configured to convert a rotary motion of an output shaft [29] of the driving motor [3] to a linear motion in an axial direction parallel with the output shaft [29]; a transmission gear mechanism [11] configured to transmit a driving force from the driving motor [3]  to the motion conversion mechanism [4]; and a speed reduction mechanism [30] configured to reduce a speed of the rotary motion of the output shaft [29], and output the rotary motion reduced in speed to the transmission gear mechanism [11], wherein a side of one end portion of a rotation shaft [35] of a gear of the transmission gear mechanism is rotatably supported by a bearing [12], and a side of another end portion of the rotation shaft [35] of the gear is rotatably supported by the output shaft [29] of the driving motor [3, at the clutch location 7, see figures 6 and 2], wherein the speed reduction mechanism [30] is in the form of vertically aligned gears.
Saito fails to teach that the speed reduction mechanism comprises a planetary-gear speed reduction mechanism as claimed.
Shibata teaches a motor [3] embedded speed reducer [2] in various embodiment [figures 1 and 4] wherein in one version the speed reduction mechanism [2/7] comprises a planetary-gear speed reduction mechanism [paragraphs 0002 and 0012], comprising: a sun gear [22] integrally mounted to the output shaft [80] of the driving motor [3; paragraphs 0002]; a ring gear [10] arranged on an outer peripheral side of the sun gear [22]; a plurality of planetary gears [22g], which are arranged between the sun gear [22] and the ring gear [10], and are configured to mesh with the sun gear and the ring gear [paragraph 0014]; and a planetary gear carrier [24], which is configured to rotatably hold the plurality of planetary gears [paragraph 0016], and is integrally mounted to the rotation shaft [70] of the gear of the transmission gear mechanism, and wherein the output shaft [80] of the driving motor [3] passes through the sun gear [22] of the planetary-gear speed reduction mechanism [27], and is inserted into a shaft hole [figure 84, the hole in 70 that supports 80] formed in the rotation shaft [70] of the gear so as to be capable of relatively rotating [see figures 1 and 8] so that the output shaft [80] is capable of rotating relative to the rotation shaft [70].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the speed reduction mechanism of Shibata in the electric actuator of Saito as an alternative gear arrangement since a simple substitution of one known element for another [in this case the arrangement of the speed reduction gears], producing a predictable result, renders the claim obvious.
Claim 3, Saito as modified discloses the electric actuator according to claim 1, wherein Saito discloses that the driving motor [3] is mounted to an actuator case [2] to which the bearing [12] is mounted [figure 6].
Claim 4, Saito as modified discloses the electric actuator according to claim 3, wherein Saito discloses that the speed reduction mechanism [30] is mounted together with the driving motor [3] to the actuator case [2, figure 6].


Response to Arguments
Applicant's arguments filed 07/11/2022 have been fully considered but they are not persuasive. 
Applicant contends that Shibata fails to teach the newly recited limitation for the output shaft, wherein the output shaft [30] of figure 1 was relied upon in the previous rejection.
In response, Shibata [JP JP-2000120810-A] teaches various arrangement of output shaft arrangements including offset output shaft [60] in figure 3 and coaxial output shaft [80] in figure 4 connected to a planetary speed reduction gears [2 in figure 1, 5 in figure 3 and 7 in figure 4].  Therefore Shibata teaches the newly recited limitations further defining the output shaft are disclosed wherein a separate motor output shaft [80] wherein the output shaft [80] is inserted into a shaft hole [figure 84, the hole in 70 that supports 80] formed in the rotation shaft [70] of the gear so as to be capable of relatively rotating [see figures 1 and 8] so that the output shaft [80] is capable of rotating relative to the rotation shaft [70] as disclosed in figure 4 and is attached to planetary speed reduction gear [7] wherein the details of the planetary gear are taught in figure 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bernard Rojas whose telephone number is (571)272-1998. The examiner can normally be reached Mon. thru Fri. 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki S Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BERNARD ROJAS/Primary Examiner, Art Unit 2837